Citation Nr: 0629331	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  04-19 970	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.	Entitlement to a rating higher than 70 percent for post-
traumatic stress disorder (PTSD) with alcohol dependence.

2.	Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1965 to 
October 1967.

This case comes to the Board of Veterans' Appeals (Board) 
from a December 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire, which increased the disability rating for the 
veteran's service-connected PTSD from 30 to 50 percent, but 
denied a rating higher than that.  He appealed, requesting an 
even higher rating.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993) (the veteran is presumed to be seeking the highest 
possible rating for a disability unless he expressly 
indicates otherwise).  

In March 2005, the Board remanded this case to the RO via the 
Appeals Management Center (AMC) in Washington, D.C., so a 
videoconference  hearing could be scheduled before a Veterans 
Law Judge (VLJ) of the Board.  In May 2005, the veteran 
testified at a videoconference hearing before the undersigned 
VLJ.  The transcript of the proceeding is of record.

In August 2005, the Board issued a decision increasing the 
rating for the PTSD from 50 to 70 percent, but denying a 
rating higher than that.  In partially granting his claim, 
the Board determined the veteran's alcohol dependence was 
part and parcel of his PTSD.  The RO since has issued a 
decision in September 2005 implementing the Board's grant, 
assigning an effective date of August 2, 2002, for the higher 
70 percent rating.

The veteran appealed the Board's August 2005 Board decision 
to the U. S. Court of Appeals for Veterans Claims (Court).  
During the pendency of the appeal to the Court, his attorney 
and VA's Office of General Counsel filed an April 2006 
joint motion requesting that the Court vacate the Board's 
decision to the extent it denied a rating higher than 70 
percent for the PTSD.  The parties also asked the Court to 
remand the case to the Board for further development and 
readjudication.  The Court granted the joint motion for 
remand later that month and since has returned the case to 
the Board for compliance with the directives specified.

To comply with the Court's order, the Board, in turn, is 
again remanding this case to the RO via the AMC.  VA will 
notify the veteran if further action is required on his part.


REMAND

The April 2006 joint motion initially requests a reevaluation 
and more comprehensive discussion of whether the schedular 
requirements for a 100 percent rating for the veteran's 
psychiatric disorder are met.  See 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411 (evaluated on the basis of a 
General Rating Formula for mental disorders, other than 
eating disorders).  The Court indicated that specific 
consideration of any additional symptomatology attributable 
to the alcohol abuse (since, as mentioned, found by competent 
evidence to be a component of the veteran's service-connected 
PTSD) was warranted.  Also, inasmuch as he had alleged a 
worsening of symptoms since his last VA psychiatric 
examination in September 2004, VA must determine whether to 
schedule him for a more contemporaneous mental status 
evaluation to assess the current severity of his disability.  
See, e.g., Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see 
also Allday v. Brown, 7 Vet. App. 517, 526 (1995).

As well, the joint motion observed that during the course of 
the appeal, the veteran had asserted that his psychiatric 
condition adversely impacted his capacity to work, and most 
recently, reported that he was no longer employed on even a 
part-time basis.  It was further noted that the parties to 
the joint motion had agreed that these statements from him 
had effectively raised an informal claim for a TDIU, based 
upon the manifestations of his psychiatric disability.  See 
EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  So the Court 
directed the Board to address his TDIU claim on remand.

Prior to consideration of whether further development of the 
record would assist the Board in resolving this appeal, in 
response to the joint motion, some preliminary discussion is 
required at the outset concerning the Board's appellate 
jurisdiction to consider this additional TDIU claim in the 
first instance since the RO did not originally consider this 
issue.  The report of the veteran's September 2004 
VA psychiatric examination indicates he was unable to work 
full-time due to interpersonal conflicts at his place of 
employment, even though he remained gainfully employed.  
However, he later stated during his May 2005 hearing that 
he had since lost his job, resulting from what he alleged 
were mental health related symptoms.

As the joint motion indicates, the veteran's assertions in 
this regard as to his inability to obtain and retain 
substantially gainful employment, are tantamount to a claim 
for a TDIU.  See, e.g., Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001); Bowling v. Principi, 15 Vet. App. 1 (2001).  
And the Board, in turn, has jurisdiction to consider whether 
he is entitled to a TDIU under these circumstances, inasmuch 
as the TDIU issue has been expressly raised or reasonably 
indicated by the record in connection with his claim for a 
higher rating for his PTSD with alcohol dependence.  The 
Board's jurisdiction to consider the additional TDIU claim is 
irrespective of whether the RO has addressed this additional 
issue in the first instance.  See VAOPGCPREC 6-96 (Aug. 16, 
1996).  See also Caffrey v. Brown, 6 Vet. App. 377, 382 
(1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. 
Derwinski, 1 Vet. App. 324 (1991).

The question of TDIU entitlement may be considered a 
component of an appealed increased rating claim only if the 
TDIU claim is based solely on the disability or disabilities 
that are the subject of the increased rating claim.  
VAOPGCPREC 6-96.  Here, this is indeed the case as the 
veteran has indicated through his recent hearing testimony 
that the impairment in occupational functioning he 
experiences is attributable solely to the effect of his 
service-connected psychiatric disorder.



But as alluded to, before adjudicating the TDIU claim, or for 
that matter readjudicating the claim for an even higher 
rating for the PTSD, the veteran needs to be reexamined to 
assess the current severity of his PTSD - including as it 
may affect his potential employability (or lack thereof).  
See Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
This examination will also provide the opportunity to clarify 
whether there are any additional psychiatric symptoms 
directly attributable to the alcohol dependence - and 
therefore also related by extension to the PTSD, since the 
alcohol dependence is associated with the PTSD.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The 
veteran's doctors have indicated the severity of his PTSD 
could be noticeably lessened if he were to stop abusing 
alcohol.

As for the TDIU claim, the September 2004 VA examiner 
indicated the veteran was still employed at the time of that 
evaluation.  He indicated the veteran was unable to retain 
employment on a full-time basis, but did not actually rule 
out the capacity for any form of substantially gainful 
employment considering the veteran's work history, level of 
education, prior training, etc.  And as mentioned, the 
veteran has since alleged during his hearing that he is no 
longer employed, and indeed incapable of obtaining and 
maintaining employment on even a part-time basis.  
So a supplemental opinion is needed to assist in making this 
important determination.  See 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4) (VA will provide a medical examination 
or obtain a medical opinion based upon a review of the 
evidence of record if VA determines it is necessary to decide 
the claim).

Additionally, while the veteran's claim is on remand to the 
RO (AMC), he must receive comprehensive notification as to 
the applicability of the Veterans Claims Assistance Act 
(VCAA) to the continued evidentiary development and 
consideration of his claims.  The VCAA was signed into law on 
November 9, 2000, and it prescribed several essential 
requirements regarding VA's duty to notify and assist him 
with the evidentiary development of his pending claims for 
compensation benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2005).



Recently, during the pendency of this appeal, on March 3, 
2006, the Court issued    a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson,                 19 
Vet. App. 473 (2006), which addressed the provisions of the 
VCAA in situations, as here, where the veteran has filed 
claims for a higher rating for             an already 
service-connected disability or for a TDIU (i.e., a 100 
percent rating for unemployability due to one or more 
service-connected disabilities).  According to the 
Dingess/Hartman holding, VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.    As 
previously defined by the courts, those five elements are:  
(1) veteran status;  (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.

Upon receipt of an application for "service connection" 
(and including, as here, claims for increased ratings for an 
already service-connected disability), therefore, VA is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes apprising the 
veteran of the method for determining an effective date in 
the event a higher rating (including a TDIU) is granted.

The record reflects that the veteran thus far has received an 
October 2002 notice letter from the RO addressing several 
provisions of the VCAA that pertained to the ongoing 
development of his claim for an increased rating for his 
psychiatric disability.  This included a detailed explanation 
of his and VA's mutual obligation to obtain all additional 
evidence relevant to the disposition of his increased rating 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  But he still needs to receive this requisite VCAA 
notice as it relates to his TDIU claim, in particular, prior 
to the initial adjudication of this claim on the merits.  
Additionally, he has not received Dingess VCAA notice 
concerning the effective date element of his claims.  And 
this, too, must be rectified before adjudicating these 
claims.

The veteran also should complete and return a formal TDIU 
application (VA Form 21-8940).  See 38 C.F.R. § 3.155(a) 
(upon receipt of an informal claim for VA benefits, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution).

Finally, the eventual outcome of the claim for a higher 
rating for the PTSD, with secondary alcohol dependence, may 
also have a significant effect on the resolution of the 
additional TDIU claim on appeal -- so these issues are 
inextricably intertwined.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991).  It follows that the veteran's 
TDIU claim should be considered in conjunction with his 
increased rating claim for the PTSD, to avoid piecemeal 
adjudication of these issues with common parameters, 
particularly since total occupational impairment 
(if established on remand) is also a viable basis for 
assigning the maximum 100 percent schedular rating for his 
PTSD.  See, e.g., Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 
1996).  Regardless of whether his claim is premised in the 
context of an increased rating, or a variant thereof for a 
TDIU specifically, the question of whether he is unemployable 
due to service-connected disability must be addressed.

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.	Prior to any further adjudication of 
the claim for a TDIU, send the veteran 
a VCAA letter in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and all other applicable 
legal precedent.  This letter must 
apprise him of any information, and any 
medical or lay evidence, not previously 
provided to VA that is necessary to 
substantiate this additional claim.  
Also apprise him of the evidence he is 
responsible for obtaining and 
submitting, and the evidence VA will 
obtain for him, and request that he 
submit any additional evidence in his 
possession pertaining to this claim.

Additionally, with regard to both of 
the claims for a rating higher than 70 
percent for the PTSD (with secondary 
alcohol dependence), and for a TDIU, 
this correspondence, consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), must include an explanation 
of the information or evidence needed 
to establish an effective date for 
these claims, as recently outlined by 
the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.	Send the veteran a TDIU application, 
VA Form 21-8940, and ask that he 
complete and return it with more 
detailed information supporting 
his TDIU claim.

3.	Schedule the veteran for a VA 
examination to assess the severity of 
his service-connected PTSD, with 
secondary alcohol dependence.  This 
examination must include a review of 
his pertinent history and complaints, 
as well as a comprehensive mental 
status evaluation.  Since his alcohol 
dependence already has been considered 
to be part and parcel of his PTSD, any 
resulting functional and other 
impairment attributable to the alcohol 
dependence is deemed service connected.  
See Mittleider v. West, 11 Vet. App. 
181, 182 (1998).  It is therefore 
requested that the designated examiner 
identify any specific additional 
symptoms resulting from the alcohol 
dependence, in addition to those 
attributable primarily to the PTSD.  As 
well, the examiner should assign a GAF 
score and explain what the score means.

It is equally important that the 
examiner comment on whether the veteran 
is incapable of securing and 
maintaining substantially gainful 
employment due to the severity of his 
service-connected PTSD with associated 
alcohol dependence.  In offering this 
opinion, the examiner must consider the 
degree of interference with ordinary 
activities, including capacity for 
employment, caused solely by this 
service-connected disability, as 
distinguished from any condition that 
is not service connected.

To facilitate making these 
determinations, send the claims file to 
the examiner for a review of the 
veteran's pertinent medical history, to 
include both a complete copy of this 
remand and the report of the veteran's 
prior September 2004 VA 
psychiatric examination.  

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

4.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  38 C.F.R. § 4.2 
(2005);  Stegall v. West, 11 Vet. App. 
268 (1998).



5.	Then conduct all further appropriate 
adjudicative action necessary to 
resolve the veteran's appeal --
including deciding in the first 
instance his claim for a TDIU and 
readjudicating his claim for a rating 
higher than 70 percent for his PTSD 
with alcohol dependence.  If these 
claims are not granted to his 
satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them time 
to respond before returning the claims 
to the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


